                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

JENNIFER MADRIGAL,                                     )
                                                       )
                               Plaintiff,              )
                                                       )      Case No. 19-2472-JWL-KGG
         v.                                            )
                                                       )
SHAWNEE MISSION SCHOOL DISTRICT,                       )
ET AL.,                                                )
                                                       )
                               Defendants.             )

                         ORDER OF DISMISSAL WITH PREJUDICE


         NOW ON THIS 22nd day of June, 2020 counsel for Plaintiff Jennifer Madrigal and

Defendant Shawnee Mission Unified School District No. 512, Johnson County Kansas have filed

a Joint Stipulation for Dismissal with Prejudice in the above-captioned matter. Based upon the

Joint Stipulation for Dismissal and for good cause shown, the Court hereby ORDERS that

Plaintiff’s suit against Defendant be dismissed with prejudice with the parties to bear their own

costs.

         IT IS SO ORDERED.

         Dated on this 22nd day of June, 2020.


                                                 s/ John W. Lungstrum
                                                 District Court Judge
